                                                                                             FILED
                                                                                    2019 Jan-07 PM 03:11
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

AMI SCARBROUGH,                            ]
                                           ]
      Plaintiff,                           ]
                                           ]
v.                                         ]    CIVIL ACTION NO.
                                           ]    2:18-CV-00738-KOB
VIRGINIA COLLEGE, LLC,                     ]
                                           ]
      Defendant.                           ]

                   MEMORANDUM OPINION AND ORDER

      This matter comes before the court on Plaintiff Ami Scarbrough’s motion to

preserve evidence. (Doc. 23). Ms. Scarbrough has requested that the court order

her prior employer, Defendant Virginia College, LLC, to preserve employment

records and emails relevant to her claims of FMLA interference and retaliation out

of concern for the corporation’s current financial situation. (Id. at 5–6).

      On November 14, 2018, six months after Ms. Scarbrough filed her

complaint in this case, the U.S. District Court for the Middle District of Georgia

appointed a receiver to manage and take control of all of Virginia College’s

property and stayed all actions against the receivership estate. (See Doc. 21-1).

Virginia College then closed all of its campuses and executed mass layoffs. (Doc.

28 at 2). Ms. Scarbrough then filed her motion to preserve evidence “out of an

abundance of caution to place Defendant on notice of its obligations and to


                                           1
preserve information that very easily could be lost or destroyed in the event

Defendant liquidates various assets that may contain the [] sought-after

information.” (Doc. 23 at ¶ 11).

      Courts have the discretion to order a party to preserve evidence, “basing

their authority in the ‘inherent power to regulate litigation, preserve and protect the

proceedings before [them], and sanction parties for abusive practices.’” Hester v.

Bayer Corp., 206 F.R.D. 683, 685 (M.D. Ala. 2001) (quoting Capellupo v. FMC

Corp., 126 F.R.D. 545, 551 (D. Minn. 1989)). But courts rarely find such orders

necessary because several laws impose the same preservation duties that a court

order would impose. When a plaintiff files a lawsuit, the Federal Rules of Civil

Procedure automatically require the defendant to preserve all information that

might be relevant to the litigation. See Hester, 206 F.R.D. at 685 (citing Fed. R.

Civ. P. 26). The court may sanction a party that fails to satisfy its duty to preserve.

See Fed. R. Civ. P. 37(b), (e). And though Alabama law does not recognize an

independent cause of action for spoliation of evidence, a court may permit a jury to

infer liability against a party that suppresses or destroys evidence. Cole v. Owners

Ins. Co., 326 F. Supp. 3d 1307, 1328 (N.D. Ala. 2018) (citing Christian v. Kenneth

Chandler Const. Co., 658 So. 2d 408, 413 (Ala. 1995)).

      In addition, statutes and regulations might require a party to preserve

specific items. For example, relevant to this case, the FMLA requires employers to


                                           2
maintain several specific records of their employees. 29 U.S.C. § 2616(b); 29

C.F.R. § 825.500. Though courts have not settled whether the violation of this

duty by itself gives rise to a cause of action, courts consider recordkeeping failures

as evidence for claims of interference with FMLA rights. See Gilliard v. Georgia

Dep’t of Corr., 2012 WL 12951863, at *39 (N.D. Ga. Mar. 2, 2012), aff’d, 500 F.

App’x 860 (11th Cir. 2012).

      And, as Ms. Scarbrough acknowledges, FLSA regulations require employers

to maintain and preserve specific payroll and employment information records. 29

C.F.R. § 516.2. If an employer fails to produce such records in response to an

FLSA claim, the court may infer damages in an amount higher than the

employment records would have supported. Allen v. Bd. of Pub. Educ. for Bibb

Cty., 495 F.3d 1306, 1316 (11th Cir. 2007) (citing Anderson v. Mt. Clemens

Pottery Co., 328 U.S. 680, 688 (1946)).

      So, several sources already require Virginia College to preserve the evidence

Ms. Scarbrough identifies and threaten penalties for noncompliance. In her own

words, Ms. Scarbrough seeks a court order only to put Virginia College on notice

of its existing duties, but she gives no compelling reason for why the court must

supplement Virginia College’s duties with an order to obey the law. Indeed, “[t]o

supplement every complaint with an order requiring compliance with the Rules of

Civil Procedure would be a superfluous and wasteful task, and would likely create


                                          3
no more incentive upon the parties than already exists.” Hester, 206 F.R.D. at 685.

So, the court DENIES Ms. Scarbrough’s motion to preserve evidence. (Doc. 23).

      DONE and ORDERED this 7th day of January, 2019.


                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                         4
